Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5 and 7-20 are pending in the application. Claims 1-3 and 5 are rejected. Claims 7-20 are withdrawn from further consideration.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)

Accordingly, reciting that the biocidal group “includes” a carboxyl group would not appear to require that the carboxyl group be involved in how the biocidal group and the corrosion inhibitor group are connected. Furthermore, claim 1 does not appear to set forth any limitation on “a linking group” to limit its scope and dependent claim 5 uses analogous open-ended language for the linking group that it “includes a hydrolysable ester linkage” but is otherwise open to containing additional structures. The same analysis would apply to the corrosion inhibitor group since it is similarly open-ended as it “includes a triazole ring”. Accordingly, claim 1 appears to contain three structural pieces of (biocidal group)-(linking group)-(corrosion inhibitor group). It is unclear how the groups can be “directly linked” if all three groups are open-ended. For instance the general structure (biocidal group)-(CH2CH2O)100-(corrosion inhibitor group) would contain a very long chain between the biocidal group and corrosion inhibitor but since the linking group can apparently be anything, it is unclear why such a structure (or any conceivable structure with an extensive linking group) would be excluded by the language of “directly linked” since even if one were to argue that there is an additional portion between the biocidal group and corrosion inhibitor group, it could just be considered as part of the linking group. If Applicant chooses to take the position that “directly linked” would imply some size 2CH2O)n-(corrosion inhibitor group) type structure, presumably there would be a value for n that is the upper limit under such an argument but the specification provides no indication on how to determine what sizes of linking groups are permitted.
Applicant could argue that a person having ordinary skill in the art would understand from the specification how the two moieties would be directly linked and where the biocidal group includes a carboxyl group; however, Applicant generally states that support for the amendments to the claims can be found in paragraphs [0036]-[0043] that related to Figure 3. Figure 3 discloses the following:

    PNG
    media_image1.png
    147
    554
    media_image1.png
    Greyscale
.
The language of claim 1 recites that “the biocidal group is directly linked to the corrosion inhibitor group via a linking group that is degradable to release a biocidal group compound” and “which results in release in a 1H-Benzotriazole-5-carboxylic acid.” The only bond that would appear to meet the definition of claim 1 is the ester bond; however, this would appear to mean that the 1H-Benzotriazole-5-carboxylic acid portion would correspond to the corrosion inhibitor portion. In this situation, the antimicrobial portion would not contain a carboxylic acid. For this reason, it does not appear that claim 1 would even embrace the species shown in Figure 3.
	While it is generally desirable to provide suggestions on how Applicant could remedy such a deficiency, the instant specification varies from very broad sweeping language to specific disclosures such as the species found in 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 appears to be reciting that the corrosion inhibitor group corresponds to a moiety where 1H-Benzotriazole-5-carboxylic acid is linked to a biocidal moiety. In this arrangement, it would appear that any structure falling within the scope of claim 1 would include a 1H-1,2,3-benzotriazole group as recited in claim 3, i.e. claims 2 and 3 do not appear to narrow the scope of parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No, 2018/0149927 A1 by Mizuasaki et al., alone and as evidenced by U.S. Patent PGPub No. 2002/0169149 A1 by Koenig et al.
Mizuasaki et al. teach the following compound on page 13:

    PNG
    media_image2.png
    159
    378
    media_image2.png
    Greyscale
.
Regarding the limitations of claim 1, the instant claims are rejected as indefinite. Regardless, degradation of the ester compound in the compound (J-5) would result in 1H-benzo[d][1,2,3]triazole-5-carboxylic acid, which is a “1H-Benzotriazole-5-carboxylic acid” as require by claim 1. The other half of the hydrolysis would result in parahydroxybenzoic acid where Koenig et al. disclose compositions comprising an acid and a surfactant where antimicrobial formulations are obtained (see paragraph [0007]) and where the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626